                         IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO

ASHUNTE SMITH, et al.,                           )
                                                 )   CASE NO. 2:20-cv-2471
                  Plaintiffs,                    )
                                                 )
                                                 )   Judge Edmund A. Sargus, Jr.
                                                 )   Magistrate Judge Jolson
                  v.                             )
                                                 )
MIKE DEWINE, et al.,                             )
                                                 )
                   Defendants.                   )
                                                 )

  PLAINTIFFS’ MOTION TO CONSOLIDATE AND EXTEND FILING DEADLINES

       Now comes Plaintiffs, by and through their undersigned counsel, Joseph C. Patituce, who

respectfully move this Honorable Court pursuant to Local Civil Rule 6.1 for an order continuing

the deadline to reply to Defendant Chambers-Smith Motion to Dismiss filed on June 26, 2020,

Defendant Chambers-Smith Opposition to the Motion for Preliminary Injunction filed June 30,

2020, Defendant Dewine’s Motion to Dismiss and Opposition filed on July 1, 2020.

       Defendants’ moved for leave to file Exhibit A that indicates a disc containing a video and

three hundred pages of documentations will be manually filed with the Clerk on July 2, 2020, and

mailed to Plaintiffs’ counsel.

       Plaintiffs’ counsel respectfully requests that their response date to be extended to July 14,

2020 to be able to receive and review the material referenced in Defendants’ filings. In addition,

Plaintiffs’ counsel has been summoned for grand jury duty the week of July 6, 2020, in Lorain

County, Ohio




                                                 1
       Wherefore, Plaintiffs pray that this Honorable Court grant their motion to extend the

motion dates to July 14, 2020.



                                                      Respectfully submitted,



                                                      By: /s/ Joseph C. Patituce______
                                                      Joseph C. Patituce (0081384)
                                                      Megan M. Patituce (0081064)
                                                      Kimberly Kendall Corral (0089866)
                                                      Patituce & Associates, LLC.
                                                      16855 Foltz Industrial Parkway
                                                      Strongsville, Ohio 44149
                                                      (440) 471-7784 (office)
                                                      (440) 398-0536 (fax)
                                                      attorney@patitucelaw.com


                                 CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the foregoing Motion has been forwarded to all parties

via the clerk’s office electronic filing on the 2nd day of July, 2020 and via electronic mail to:

Zachary M. Holscher, Esq.
Michael Walton, Esq.
Michael.walton@ohioattorneygeneral.gov
Zachary.holscher@ohioattorneygeneral.gov
Attorneys for Governor DeWine


Thomas E. Madden, Esq.
Thomas.madden@ohioattorneygeneral.gov
Attorney for Director Chambers-Smith


                                                               /s/ Joseph C. Patituce
                                                               Joseph C. Patituce (#0081384)
                                                               Megan M. Patituce (0081064)
                                                               Kimberly Kendall Corral (0089866)
                                                               Attorney for Plaintiff



                                                  2
